Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s Request for Reconsideration dated September 27, 2022 is acknowledged.
Claims 1-20 are pending.
Claims 1-6 and 8-11 are currently amended.
Claims 12-20 are new.
Claims 1-20 as filed on September 27, 2022 are currently pending and under consideration.
This action is made FINAL.

Withdrawn Objections / Rejections
In view of the amendment of the claims, all previous claim objections are withdrawn and all previous claim rejections under 35 USC 112(b) are withdrawn.
Applicant’s arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Objections
Claims 4, 5 and 19 are objected to because of the following informalities: 
Claim 4:  “the” should be deleted from “the at least one alkanolamine” because claim 1 does not recite “at least one alkanolamine” but rather “alkanolamines”.  Alternatively, claim 4 may properly recite, for example, “at least one of the alkanolamines”.  
Claim 5:  “the” should be inserted before “at least one substance” to properly reference the antecedent of claim 1.  
Claim 19 does not recite the at least one alkalizing agent of claim 1.
Appropriate correction is required.  

New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 19 and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 2 recites the at least one alkalizing agent comprises alkanolamines, however, claim 1 from which claim 2 depends recites at least one alkalizing agent selected from the group consisting of alkanolamines, alkali metal hydroxides and mixtures thereof.  Because the at least one alkalizing agent of claim 1 is closed to agents other than those specifically enumerated in claim 1, the use of the open transitional phrase comprising in claim 2 opens the claim to alkalizing agents excluded by claim 1.  See MPEP 2111.03 Transitional Phrases.  Claim 2 therefore fails to include all of the limitations of claim 1.
Claim 19 appears to omit the at least one alkalizing agent of claim 1.  Claim 20 is included in this rejection because it depends from claim 19.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Maintained Grounds of Rejection / New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9, 11-13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Perrault et al. (WO 2020/120704 A1, published June 18, 2020 and claiming priority to December 12, 2018, of record, as evidenced by English equivalent US 2022/0000754) in view of Nohata et al. (WO 2004/002442 A1, published January 8, 2004, of record, as evidenced by the Google translation).
	Perrault teach a perfume gel comprising (title; abstract; Table 1; claims):
an aqueous medium comprising ethanol; 
at least one sulfonic polymer; 
0.05 to 1 wt% of at least one cross-linked copolymer of acrylic acid and C10-C30 alkyl acrylate, the copolymer comprising 60 to 95 wt% of the acrylic acid monomer, 1 to 50 wt% of the C10-C30 alkyl acrylate monomer and 0 to 6 wt% of the crosslinking monomer (paragraphs [0072]-[0079]), as required by instant claims 9, 11, 16 and 19; and 
at least 5 wt% of at least one perfuming /fragrancing substance (paragraphs [0295], [0339]), as required by instant claims 5 and 19.
The composition preferably comprises 30 to 55 wt% water and 15 to 40 wt% ethanol (paragraphs [0028]-[0029]).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 I.  With regard to the amount of water as required by claims 17 and 19, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  See MPEP 2144.05 I. 
	The composition may further comprise an additional thickening polymer inclusive of those comprising sugar units or/and polysaccharides (paragraphs [0080]-[0082], [0088]-[0090], [0129]).
	The composition may further comprise 0.05 to 25 wt% of one or more surfactants (paragraphs [0274]-[0276], [0282]), as required by instant claim 19.  Because the surfactants are optional, Perrault teach compositions that both do and do not contain surfactants.  See MPEP 2123.  
	The compositions have a pH from 5 to 6 (where 6 is broadly and reasonably interpreted as overlapping about 6.2 because the qualifier about permits some tolerance); a base inclusive of alkali metal hydroxides or/and organic bases such as triethanolamine is used to adjust the pH (paragraphs [0283]-[0290]), as required by instant claims 2-4 and 19.
	The compositions have a viscosity of 9 to 40 Poise (0.9 to 4 Pa.s (900 to 4000 mPa.s)) as measured at 25 ºC with a Rheomat viscometer equipped with a spindle 2, 3 or 4 and at a rotation of 200 rpm (paragraphs [0017]-[0021]), as required by instant claims 18 and 20.
	Perrault do not teach titanium dioxide (whole document), as required by instant claim 7.
	Perrault do not teach 0.1 to 10 wt% of at least one pearlescent pigment as required by claim 1.
	Perrault do not teach the at least one pearlescent pigment has a mica or borosilicate platelet as required by claim 6.
	Perrault do not teach the at least one pearlescent pigment has an average particle size of 1 to 50 microns as required by claim 8.
	Perrault do not teach 3 to 4 wt% of the at least one pearlescent pigment as required by claim 11.
	Perrault do not teach the at least one pearlescent pigment has a natural mica platelet that is muscovite or phlogopite and has a coating of a metal oxide or oxychloride as required by claim 12.
Perrault do not teach the at least one pearlescent pigment has a synthetic mica platelet and has a coating of a metal oxide or oxychloride as required by claim 13.
These deficiencies are made up for in the teachings of Nohata.
	Nohata teach a fragrance cosmetic containing a fragrant material and a bright / glitter pigment selected from pearlescent pigments, metallic luster pigments, glass flake pigments, metal-coated inorganic pigments and resin pigments (title; abstract; claims).  The pigment may be present from 0.01 to 30 wt%, preferably 0.05 to 10 wt% (claim 7; page 3, 13th paragraph), as required by instant claims 1 and 11.  Pigments include inter alia iron oxides of different colors; white pigments include titanium dioxide (See MPEP 2123) (page 3, 5th paragraph).  Pigments include inter alia mica, muscovite (natural mica), synthetic mica or/and phlogopite (natural mica) (page 3, 6th paragraph), as required by instant claims 12 and 13.  Pearlescent pigments include titanium dioxide coated mica and pigments coated with iron oxide instead of titanium dioxide (page 3, 6th and 9th paragraphs), as required by instant claims 6, 12 and 13.  Pearlescent pigments impart pearlescence, iris or metallic qualities (page 3, 6th paragraph).  The form of the pigment includes plates (page 3, 12th paragraph).  The size of the pigment is not limited and usually has an average dimeter of 0.01 to 5000 microns (page 3, 12th paragraph; also, page 10, lines 8-9 of original document), as required by instant claim 8.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the perfume gels of Perrault to further comprise 0.01 to 30 wt% of a bright / glitter pigment inclusive of iron oxides of different colors and pearlescent pigments inclusive of titanium dioxide or iron oxide coated mica, where mica is understood to encompass synthetic mica and muscovite or/and phlogopite, the size of which are usually from 0.01 to 5000 microns and the form of which encompass platelets, as taught by Nohata in order to impart different colors or pearlescence to the perfume gels.  

Claims 1-13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Perrault et al. (WO 2020/120704 A1, published June 18, 2020 and claiming priority to December 12, 2018, of record, as evidenced by English equivalent US 2022/0000754) in view of Nohata et al. (WO 2004/002442 A1, published January 8, 2004, of record, as evidenced by the Google translation) as applied to claims 1-9, 11-13, and 16-18 above, and further in view of Xiong et al. (CN 105816351 A, published August 3, 2016, of record, as evidenced by the Google translation).
The teachings of Perrault and Nohata have been described supra.
They do not teach 0.03 to 1 wt% polyurethane-34 as required by claim 10.
This deficiency is made up for in the teachings of Xiong.
	Xiong teach a cosmetic comprising 0.1 to 30 wt% of polyurethane dispersion used as a skin protector (title; abstract; claims; page 5, lower half).  The polyurethane is selected from polyurethane-32, polyurethane-34, polyurethane-35 and polyurethane-48 (page 2, lower half).  The polyurethane forms a thin film on the skin which makes the makeup adornment more longlasting, yet is quickly removed when mixed with hot water (page 2, lower half). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bright / glitter / pearlescent pigmented perfume gels of Perrault in view of Nohata to further comprise 0.1 to 30 wt% of a polyurethane inclusive of polyurethane-34 as taught by Xiong because the polyurethane forms a thin film on the skin and is expected to improve the longevity of the pigmented perfume gels while also imparting the property of easy removal during washing. 

Claims 1-9 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Perrault et al. (WO 2020/120704 A1, published June 18, 2020 and claiming priority to December 12, 2018, of record, as evidenced by English equivalent US 2022/0000754) in view of Nohata et al. (WO 2004/002442 A1, published January 8, 2004, of record, as evidenced by the Google translation) as applied to claims 1-9, 11-13 and 16-18 above, and further in view of Song et al. (US 2007/0048237, published March 1, 2007).
The teachings of Perrault and Nohata have been described supra.
They do not teach the at least one pearlescent pigment has a borosilicate platelet that is sodium, calcium, calcium aluminum or calcium sodium borosilicate and has a coating of a metal oxide or oxychloride as required by claim 14.
They do not teach the at least one pearlescent pigment has a borosilicate platelet that is sodium, calcium, calcium aluminum or calcium sodium borosilicate as required by claim 15.
These deficiencies are made up for in the teachings of Song.
Song teach cosmetic and personal care formulations with goniochromatic effect materials comprising a transparent substrate such as borosilicate, a layer of high refractive index material such as titanium dioxide, and alternating layers of low and high refractive index (title; abstract; claims; paragraphs [0002]-[0004], [0016], [0026]).  The substrate is a platelet and may comprise mica, whether natural or synthetic, or borosilicate (paragraph [0015]).  The examples comprise a calcium sodium borosilicate substrate and at least one titanium dioxide layer (paragraph [0039]).  These materials have brilliant, intense interference color travel effects (paragraphs [0002], [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bright / glitter / pearlescent pigment of the pigmented perfume gels of Perrault in view of Nohata to further comprise the effect materials of Song comprising mica, whether natural or synthetic, or borosilicate substrate platelets inclusive of calcium sodium borosilicate coated with at least one layer of titanium dioxide because these materials have brilliant, intense interference color travel effects.  

Claims 1-9, 11-13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Perrault et al. (WO 2020/120704 A1, published June 18, 2020 and claiming priority to December 12, 2018, of record, as evidenced by English equivalent US 2022/0000754) in view of Nohata et al. (WO 2004/002442 A1, published January 8, 2004, of record, as evidenced by the Google translation) as applied to claims 1-9, 11-13, 16-18 above, and further in view of Barone et al. (US 2013/0023592, published January 24, 2013).
The teachings of Perrault and Nohata have been described supra.
Perrault further teach aqueous-alcoholic gels available in the market generally comprise at least 30 wt% alcohol to ensure their long term preservation, however, such formulas generally contain a small amount of fragrance such as about 1 wt% (paragraphs [0003]-[0004]).
	They do not specifically teach 22 to 25 wt% water as required by claim 17.
	They do no not teach 60 to 77 wt% ethanol and 15 to 28 wt% water as required by claim 19.
These deficiencies are made up for in the teachings of Barone.
Barone teach a perfume inclusive of a hydro-alcoholic formulation comprising water in an amount up to 25 wt% and one more alcohols inclusive of ethanol from about 45 to 80 wt% (title; abstract; claims; paragraph [0024]).  The perfume further comprises a fragrance oil up to 20 wt% (abstract; paragraphs [0022], [0025]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the amounts of the water and the amounts of the ethanol in the bright / glitter / pearlescent pigmented perfume gels of Perrault in view of Nohata within the ranges as taught by Barone because such ranges are suitable for hydro-alcoholic perfume formulations and it would have been obvious to optimize these amounts because Perrault teach it is known to formulate aqueous alcoholic gels with at least 30 wt% alcohol in order to ensure long term preservation.  It is prima facie obvious to optimize such result-effective variables within prior art conditions or through routine experimentation.  See MPEP 2144.05.


Claims 1-9, 11, 13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Barone et al. (US 2013/00253592, published January 24, 2013) in view of Perrault et al. (WO 2020/120704 A1, published June 18, 2020 and claiming priority to December 12, 2018, of record, as evidenced by English equivalent US 2022/0000754) and Nohata et al. (WO 2004/002442 A1, published January 8, 2004, of record, as evidenced by the Google translation).
	Barone teaches a perfume comprising (title; abstract; claims):
up to about 25 wt% water (paragraph [0024]), as required by instant claims 17 and 19, 
about 45 to 80 wt% alcohol inclusive of ethanol (claim 10; paragraph [0024]), as required by instant claim 19, 
about 2 to 20 wt% oil that is a fragrance oil (paragraph [0018]), as required by instant claim 5, 
a scent imparting constituent that is blended with the oil (claim 8), and 
a stabilizing agent.
The perfume may further comprise light reflecting, glittering particles (paragraphs [0021]; claims 9, 11, 13, 14).  Particles encompass microparticles having a diameter of about 1 to 1000 microns and nanoparticles having a diameter of 1 to 1000 nm (paragraph [0078]), as required by instant claim 8.  Specific particle types include one or more of titanium oxide and mica (pearlescent) (paragraph [0082]), as required by instant claim 7.  Because the titania is optional, Barone teaches compositions that both do and do not contain titania.  See MPEP 2123.  Other particles include pearlescent such as mica, bismuth oxychloride treated micas and titanated micas (paragraph [0083]), as required by instant claims 6 and 13.
The perfume may further comprise surfactants (paragraphs [0038]-[0039]).  Because the surfactants are optional, Barone teaches compositions that both do and do not contain surfactants (0 wt%).  See MPEP 2123.  
The perfume may further comprise a base which functions to chemically neutralize inclusive of aminopropanol (AMP) or triisopropanolamine (paragraphs [0011], [0061]), as required by instant claims 2-4.
The perfume may have a viscosity of 30 to 1000 centipoise (1 centipoise = 1 mPa.s), however the viscosity may be higher (paragraph [0018]), as required by instant claims 18 and 20.
The perfume is stable to a wide range of pH (paragraph [0106]).
Barone further teaches a hydroalcoholic perfume formulation thickened with acrylates/C10-C30 alkyl acrylate crosspolymer (paragraphs [0019], [0042]), as required by instant claim 9.
	Barone does not specifically teach or exemplify an embodiment comprising about 0.1 to 1 wt% of the crosslinked copolymer, about 0.1 to 10 wt% of at least one pearlescent pigment and a pH of about 5 to 8 as required by claim 1.
	Barone does not teach about 0.45 to 0.60 wt% of the crosslinked polymer and about 3 to 4 wt% of the at least one pearlescent pigment as required by claim 11.
	Barone does not teach the crosslinked polymer is obtained by the mixture as required by claim 16.
	Barone does not teach about 0.45 to 0.60 wt% of the crosslinked polymer, about 2 to 5 wt% of the at least one pearlescent pigment and a pH of about 6.2 to 6.8 as required by claim 19.
These deficiencies are made up for in the teachings of Perrault and Nohata.
The teachings of Perrault and Nohata have been described supra.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the amount of the acrylates/C10-C30 alkyl acrylate crosspolymer of the perfume compositions of Barone to comprise about 0.05 to 1 wt% of the composition as taught by Perrault because this amount is suitable for forming a perfume gel. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the amount of the particles inclusive of the pearlescent particles of the perfume compositions of Barone to comprise about 0.01 to 30 wt% of the composition as taught by Nohata because this amount is suitable for pigmenting a fragrance cosmetic.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pH perfume compositions of Barone to range from 5 to 6 as taught by Perrault because this range is suitable for perfume gels.
Regarding claim 16, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cross-linked copolymers as taught by Perrault inclusive of those comprising 60 to 95 wt% acrylic acid, 1 to 50 wt% C10-C30 alkyl acrylate and 0 to 6 wt% crosslinking monomer with the acrylates/C10-C30 alkyl acrylate crosspolymer as taught by Barone because “[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  See MPEP 2144.06.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Barone et al. (US 2013/00253592, published January 24, 2013) in view of Perrault et al. (WO 2020/120704 A1, published June 18, 2020 and claiming priority to December 12, 2018, of record, as evidenced by English equivalent US 2022/0000754) and Nohata et al. (WO 2004/002442 A1, published January 8, 2004, of record, as evidenced by the Google translation) as applied to claims 1-9, 11, 13 and 16-20 above, and further in view of Xiong et al. (CN 105816351 A, published August 3, 2016, of record, as evidenced by the Google translation).
The teachings of Barone, Perrault and Nohata have been described supra.
They do not teach 0.03 to 1 wt% polyurethane-34 as required by claim 10.
This deficiency is made up for in the teachings of Xiong.
	The teachings of Xiong have been described supra.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the perfumes of Barone in view of Perrault in view of Nohata to further comprise 0.1 to 30 wt% of a polyurethane inclusive of polyurethane-34 as taught by Xiong because the polyurethane forms a thin film on the skin and is expected to improve the longevity of the pigmented perfume gels while also imparting the property of easy removal during washing. 

Claims 12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Barone et al. (US 2013/00253592, published January 24, 2013) in view of Perrault et al. (WO 2020/120704 A1, published June 18, 2020 and claiming priority to December 12, 2018, of record, as evidenced by English equivalent US 2022/0000754) and Nohata et al. (WO 2004/002442 A1, published January 8, 2004, of record, as evidenced by the Google translation) as applied to claims 1-9, 11, 13 and 16-20 above, and further in view of Song et al. (US 2007/0048237, published March 1, 2007) and Jones et al. (US 2011/0223218, published September 15, 2011).
The teachings of Barone, Perrault and Nohata have been described supra.
They do not teach the at least one pearlescent pigment has a natural mica platelet that is muscovite or phlogopite and has a coating of a metal oxide or oxychloride as required by claim 12.
They do not teach the at least one pearlescent pigment has a borosilicate platelet that is sodium, calcium, calcium aluminum or calcium sodium borosilicate and has a coating of a metal oxide or oxychloride as required by claim 14.
They do not teach the at least one pearlescent pigment has a borosilicate platelet that is sodium, calcium, calcium aluminum or calcium sodium borosilicate as required by claim 15.
These deficiencies are made up for in the teachings of Song and Jones.
The teachings of Song have been described supra.
Jones teach colored micaceous pigments (title; abstract; claims).  Mica includes muscovite, phlogopite, biotite, and synthetic micas; muscovite a natural mica of light color (paragraph [0015]).  Mica pigments are platelets / flakes (paragraph [0014]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the perfumes of Barone in view of Perrault and Nohata to further comprise the effect materials of Song comprising mica, whether natural or synthetic, or borosilicate substrate platelets inclusive of calcium sodium borosilicate coated with at least one layer of titanium dioxide because these materials have brilliant, intense interference color travel effects.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the natural mica effect materials to comprise muscovite as taught by Jones because muscovite is natural mica.

Response to Arguments:  Claim Rejections - 35 USC § 103
Applicant’s arguments have been fully considered but they are not persuasive.
	Applicant’s statement at page 8 of the Remarks that the cited references fail to disclose the claimed alkalizing agent is not found persuasive because as set forth at page 7 of the Non-Final Rejection mailed August 2, 2022 the compositions of Perrault may comprise alkalizing agents as previously and as instantly claimed.
	Applicant’s statement at page 8 of the Remarks that none of the cited references disclose a pearlescent pigment is acknowledged but not found persuasive because no previously presented claim required the presence of a pearlescent pigment and because Nohata as previously cited discloses pearlescent pigments.
	Applicant’s statement at page 8 of the Remarks that no motivation is articulated for the modification of Perrault in view of Nohata is acknowledged but not found persuasive because a motivation is articulated at page 8 of the Non-Final Rejection mailed August 2, 2022.
	Applicant’s citation to random case law at pages 8-9 of the Remarks is acknowledged but not found persuasive because the previously cited references render obvious that which was claimed and the currently cited references render obvious that which is newly claimed.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Schoepgens et al. (US 2018/0168944) teach compositions comprising a specific mixture of a networked copolymer of acrylic acid and non-ethoxy controlled esters of acrylic acid with linear C10-C30 alkan mono alcohols (title; abstract; claims; paragraphs [0036]-[0039]).
Shi et al. (WO 2017/096554 A1) teach a sprayable gel comprising 0.01 to 0.35 wt% of an acrylate / alkyl-acrylate cross-polymer (title; abstract; claims; pages 3-5).
Wang et al. (CN 105362212 A, as evidenced by the USPTO machine translation) teach a gel comprising 0.0005 to 0.02% surfactant, 50 to 80% ethanol, 0.05 to 1.5% thickener, 0.2 to 1% neutralizing agent and a balance of water (abstract).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633